Citation Nr: 0029128	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  97-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (original) evaluation for 
intermittent migratory polyarthritis, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





INTRODUCTION

The appellant retired from the United States Army in 
September 1995 with over twenty years of active duty service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
November 1999.


FINDINGS OF FACT

1.  The appellant has experienced intermittent pain and 
swelling in his shoulders, wrists, knees, and ankles due to 
migratory polyarthritis, which has been shown to be 
productive of definite impairment of health since the 
February 1996 effective date of the award of service 
connection for this disability.

2.  The evidence does not reflect that the appellant has an 
exceptional or unusual disability picture for his 
polyarthritis disability so as to require referral for 
extraschedular consideration by designated authority.


CONCLUSIONS OF LAW

1.  The appellant's intermittent migratory polyarthritis 
disability is no more than 40 percent disabling pursuant to 
the schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 5002-5009 (1999).

2.  Application of the extraschedular provisions for the 
appellant's polyarthritis disability is not warranted in this 
case.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and he subsequently appeals the 
RO's initial assignment of a rating for that disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher rating.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  The Board is also satisfied 
that all relevant facts pertaining to this claim have been 
properly developed.  There is no indication of any additional 
pertinent records which have not been obtained.  Hence, no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

Given that the claim is well grounded, a merits-based review 
requires the Board to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law.  38 U.S.C.A. § 7104(d)(1) 
(West 1991).  The statement must be adequate to enable a 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review by the U. S. Court 
of Appeals for Veterans Claims (the Court).  Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  To accomplish this, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 
(Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994).  Moreover, as the Court has pointed out, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board must assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  Once the evidence is 
assembled, the Board is responsible for determining whether a 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  The percentage ratings are intended to 
represent average impairment in earning capacity resulting 
from disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

As this claim arises from an appeal of the RO's assignment of 
an original disability rating of 20 percent for the 
appellant's migratory polyarthritis effective from February 
15, 1996, the Board will consider whether there is any basis 
to award "staged" ratings at any pertinent time, to include 
whether a current increase is in order.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (an appeal arising from the 
assignment of an initial or original disability rating upon 
the award of service connection may, consistent with the 
facts found, be higher or lower for segments of time under 
review, i.e., the original rating may be "staged.").  
Moreover, as the appellant has been advised by the recent 
supplemental statement of the case dated in July 2000 of the 
pertinent schedular criteria and all pertinent evidence 
considered, the Board finds that it may proceed to a 
disposition as it is not shown that the RO's failure to 
correctly identify the type of claim (appeal of "original" 
disability rating) resulted in any prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Pursuant to 38 C.F.R. § 4.20 (1999), when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  The appellant's 
intermittent migratory polyarthritis is currently evaluated 
as analogous to rheumatoid arthritis pursuant to Diagnostic 
Code 5002-5009.

The schedular criteria provide that rheumatoid (atrophic) 
arthritis, as an active process, will be evaluated as 100 
percent disabling for constitutional manifestations of the 
disease which produce total physical incapacitation; a 60 
percent rating is applicable when the manifestations are less 
than totally incapacitating, but with associated weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year or a lesser number over prolonged periods; a 40 
percent rating is applicable when the combined effects of the 
symptoms produce definite impairment of health which is 
objectively supported by examination findings or by 
incapacitating exacerbations occurring three or more times a 
year; a minimum rating of 20 percent is applicable for one or 
two of exacerbations a year in a well-established diagnosis.  
38 C.F.R. Part 4, Diagnostic Code 5002 (1999).

If the condition is not shown to be active, residual symptoms 
associated with rheumatoid arthritis such as limitation of 
motion or ankylosis, favorable or unfavorable, will be rated 
under the appropriate diagnostic codes for the specific 
joints involved.

As noted above, the appellant retired from active service in 
the Army in September 1995.  He filed his original claim for 
the disability in question on February 2, 1996.  In 
connection with this claim, he was evaluated on a VA joints 
examination on February 15, 1996, and diagnosed with minor 
relaxation of the lateral collateral ligament of the left 
knee.  His other joints were described as clinically normal.  
The appellant related a three to four history of left knee 
symptoms with no history of injury.  X-rays were interpreted 
by the examiner as showing osteochondromatosis of the left 
knee and minor degenerative joint disease of both knees and 
ankles.  Also of record and considered by the RO were VA 
outpatient reports that denoted treatment and follow-up 
evaluation for pain and swelling in both knees between 
January 1996 and October 1996.  Based on these findings, 
together with review of the service medical records, the RO 
granted service connection on a presumptive basis for 
"arthritis, both knee and both ankles," and assigned a 10 
percent rating under Code 5003 by rating decision in June 
1996.  The RO assigned the 10 percent award effective from 
February 15, 1996, the date of the aforementioned VA 
examination as that examination was construed as the later 
date between the date of receipt of claim (February 2, 1996) 
versus the date entitlement arose (service connection granted 
on presumptive basis per findings on February 15, 1996 VA 
examination).  See 38 C.F.R. § 3.400 (1999).  This appeal 
followed.

During the pendency of the appeal, the appellant was re-
examined for compensation purposes on a VA joints examination 
conducted in July 1997, and diagnosed with intermittent 
polyarthritis with palindromic arthritis, although the 
examiner indicated that the appellant did not meet the 
criteria for a definitive diagnosis of any polyarthritic 
phenomena.  The RO denied service connection for 
polyarthritis by rating decision in July 1998 and confirmed 
and continued the 10 percent rating for the arthritis of the 
knees and ankles disability by supplemental statement of the 
case issued in October 1998.  At that time, the RO also 
considered VA outpatient treatment reports dated from January 
1997 to August 1998, which denoted treatment for pain and 
swelling in the left wrist and both knees in March 1997, for 
pain and swelling in the right ankle in April 1997, for 
general joint pain in October 1997, although these records 
also showed treatment for an acute rotator cuff tear injury 
to the left shoulder in the August to October 1997 time 
period, and for pain in both knees in April 1998.

Pursuant to the Board's November 1999 remand, the appellant 
was evaluated on a VA joints examination in December 1999, at 
which time the same examiner who evaluated him in July 1997 
diagnosed his service-connected arthritis disability as 
intermittent migratory polyarthritis compatible with 
palindromic arthritis, based on a detailed review and 
analysis of the pertinent evidence in the claims folder and 
the results of the clinical evaluation.  Based thereon, the 
RO recharacterized the appellant's arthritis disability as 
intermittent migratory polyarthritis and granted an increased 
rating to 20 percent under Diagnostic Code 5002-5009 
effective from February 15, 1996, by rating decision in July 
2000.  This claim continues in dispute, however, as the 
appellant voiced disagreement with the RO's latest decision 
in a statement received in July 2000.  See AB v. Brown, 6 
Vet. App. 35 (1993).

On the December 1999 VA joints examination, the appellant 
complained of intermittent pain and swelling in his right 
knee, ankles, wrists and right shoulder.  He reported that he 
injured his left shoulder (the aforementioned rotator cuff 
tear) a few years ago, for which he received treatment and 
was doing much better.  He denied any particular difficulties 
with the temporomandibular joints, elbows or hips.  Regarding 
his left knee, the appellant reported that he experienced 
intermittent pain and swell as well, but his medical history 
was complicated by a recent twisting-type injury sustained 
one week before the examination at work, for which he was 
told that he probably tore some cartilage.  He stated that he 
had been off work since the injury.  He stated as well that 
he had a history of grinding, give-way and popping in the 
left knee, but no history of falls.  Loss of function in the 
left knee included no running, jogging or sports.  
Clinically, the examiner reported the following findings, in 
pertinent part:

He limps on the left leg and has 
considerable symptoms due to the left 
knee injury of last week.  Consequently, 
detailed examination of the left knee 
will not be performed since increasing 
the injury is not indicated for this 
examination.

Examination of the wrist reveals no 
inflammation or tenderness at this time.  
The fingers on the right and left hands 
seem to be within normal limits on 
physical examination.  The right and left 
elbows seem to be normal on physical 
examination.  The right shoulder is 
asymptomatic on manipulation and there 
are no abnormalities.  The left shoulder 
is tender on palpation and on 
manipulation.

Examination of the right knee reveals 
crepitus on motion into the medial and 
lateral aspects of patella and patellar 
ligament.  There is tenderness of the 
lateral tibial plateau.  There is no 
tenderness on manipulation of the 
patella.  There is no synovial effusion 
or inflammation.

Examination of the left knee is minimal.  
The left knee is swollen and has 
increased temperature.  The patient is 
wearing an Ace bandage.  The patient has 
generalized tenderness on mild palpation.  
Detailed examination of the left knee is 
contraindicated because of his recent 
acute injury to that knee.

Examination of the right and left ankles 
reveals no abnormality on physical 
examination.

Examination of the toes reveals no 
particular abnormality of the joint 
areas.

The examiner commented that the appellant's intermittent 
migratory polyarthritis involved his right and left knees as 
well as his ankles.  He added that the prior suggested 
finding of osteochondromatosis was not found on a 
computerized tomography scan completed in December 1999, and 
that expect for the recent acute injury to the left knee, 
functional loss was related to the various joints affected by 
the polyarthritis when the appellant experienced pain and 
swelling intermittently in such joints, and that his pain was 
not due to other factors such as atrophy, incoordination, 
deformity, etc.  X-rays of the ankles taken in conjunction 
with the December 1999 examination were interpreted as 
normal, which X-rays of the knees showed only minor 
abnormalities (mild degree of bilateral pleural effusion).  
Range of motion testing showed that the appellant had some 
decreased motion in the joints primarily affected by the 
migratory polyarthritis condition (wrists, knees and ankles).
After having reviewed all of the relevant evidence from the 
effective date of the award of service connection, the Board 
finds that the appellant's intermittent migratory 
polyarthritis clearly has been an "acute process" that more 
closely approximates the criteria for a 40 percent rating 
under Code 5002, and therefore, an increased rating to that 
level is in order from February 15, 1996.  38 C.F.R. § 4.7 
(1999).  The appellant's complaints and medical history 
described on the December 1999 VA examination appear to 
reflect a greater degree of functional impairment than the 20 
percent rating assigned under Code 5002.  Based on that 
examination, it is evident that due to his polyarthritis 
condition, the appellant has experienced fairly consistent 
clinical course of intermittent, migratory (joint to joint) 
episodes of pain and swelling in the affected joints that 
decreases his overall functional capacity.  Together with 
review of the balance of the evidence, the Board is of the 
opinion that detailed findings and analyses provided on this 
examination show that a 40 percent rating under Code 5002 is 
more accurate regarding the level of disability.  Although it 
is not shown by the available treatment reports that he has 
been hospitalized on an inpatient basis for acute 
exacerbations of his condition, the medical findings and 
analysis provided at the time of the recent VA examination in 
December 1999 make clear that his symptoms have produced 
"definite impairment of health which is objectively 
supported by examination findings," and that he has been 
experiencing similar symptoms since the condition was first 
clinically evaluated on the February 1996 examination.  The 
VA outpatient reports cited above further support this 
finding.  For these reasons, the evidence is in favor of a 
higher rating to the 40 percent level.  38 C.F.R. § 4.3 
(1999).

However, the Board notes no evidence of record which 
indicates that the appellant's disability has ever been 
manifested by weight loss or anemia producing severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods, which would warrant direct application of 
the schedular criteria set forth under Code 5002 for the next 
higher rating.  The appellant's disability is manifested by 
complaints of intermittent attacks of arthritic joint pain 
and swelling with associated limited range of motion of the 
involved joints, but the medical evidence does not support a 
finding that he has weight loss or anemia due to this 
condition or that he has been treated for severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods.  Moreover, 
the medical evidence does not indicate that the appellant's 
symptoms warrant separate disability evaluations; as shown on 
the recent VA examination in 1999, some of his recent 
complaints in the left knee are part and parcel of an acute, 
traumatic-type injury recently sustained and therefore, it 
appears that his complaints of intermittent generalized joint 
pain and swelling associated in the affected joints is due to 
one disability, the migratory polyarthritic condition, the 
combined symptoms of which have been contemplated in the 40 
percent disability evaluation.  38 C.F.R. Part 4, Code 5002 
(1999).  This analysis applies as well to his more remote 
injury to his left shoulder (cuff tear).  In this regard, the 
evidence of record, including the appellant's statements 
concerning the severity of his symptoms have been considered 
by the Board but are found to lack sufficient probative value 
to outweigh the objective medical evidence.

The appellant's disability does not warrant an increased 
rating under 38 C.F.R. §§ 4.40 and 4.45 because the evidence 
does not substantiate "additional" functional loss in the 
affected joints due to pain on use or during flare-ups, or due 
to weakened movement, excess fatigability, or incoordination 
beyond the 40 percent rating now in effect.  As noted above, 
the December 1999 VA examination report reflects that he has 
intermittent attacks of migratory polyarthritis in the 
affected joints, but the Board is not persuaded that he has 
"additional" range of motion loss on use or due to the other 
aforementioned causes such as to warrant entitlement beyond 
the 40 percent level assigned under Code 5002, especially in 
view of the fact that this rating is based on his clinical 
history of pain/swelling complaints analyzed by the examiner 
on the 1999 VA examination.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1996).

The Board also observes that the medical evidence on file is 
entirely bereft of any findings demonstrating that the 
appellant's disability involves painful motion "with joint or 
periarticular pathology."  Hence, an increased or separate 
rating for this disability under section 4.59 is not in order.
The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned rating 
for the appellant's disability adequately reflects the level 
of impairment pursuant to the schedular criteria.  In 
particular, the Board has given consideration to evaluating 
this disability under different Diagnostic Codes.  The Board 
notes that the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  However, in the instant case, the Board 
finds that Diagnostic Code 5002-5009 is the most appropriate 
schedular criteria for the evaluation of the appellant's 
disability.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The appellant's contentions on appeal have been accorded 
careful consideration; however, the Board concludes that the 
medical findings discussed above are more probative of the 
level of disability.  It should be emphasized that the 
diagnoses and clinical findings rendered on the December 1999 
VA examination are consistent with the appellant's medical 
history, described in detail above, and are essentially 
uncontradicted by any other recent medical evidence of 
record.  The appellant is not shown to be qualified to render 
a medical diagnosis or opinion.  Hence, his views as to the 
etiology of his pain complaints and/or the extent of 
functional impairment are specifically outweighed by the 
medical evidence of record cited above.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased rating above that now 
assigned for the period in question (40 percent from February 
15, 1996), the doctrine is not for application. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this regard, the schedular evaluation in this case is not 
inadequate.  As fully detailed above, the evidence reflects 
that the appellant's polyarthritis disability is now rated 40 
percent disabling; however, it does not appear that the 
appellant has an "exceptional or unusual" disability.  The 
Board finds no evidence of an exceptional disability picture 
as manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  It is not 
shown by the evidence that the appellant has required 
hospitalization in the remote or recent past since service 
discharge for this disability.  Hence, it does not appear 
that he has an exceptional disability manifested by frequent 
hospitalizations.  There is no evidence of record which shows 
that he is not working or cannot work due to the 
polyarthritis disability.  Thus, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to this disability.  Thus, in the absence of any 
evidence which reflects that this disability is exceptional 
or unusual such that the regular schedular criteria are 
inadequate to rate it, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the appellant.  Bernard, 4 Vet. App. 384 
(1993).



ORDER

An increased rating to 40 percent effective from February 15, 
1996, but no higher, for the appellant's intermittent 
migratory polyarthritis is granted, subject to the 
regulations governing payment of monetary benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

